PER CURIAM.
The judgment of the Board of Governors of The Florida Bar entered July 29, 1960, in this disciplinary proceeding and filed in this court August 3, 1960, with the record and evidence of all proceedings had herein, came on to be reviewed by this court September 19, 1960.
The report of the Board of Governors finds that Joe E. Hodges, the respondent, is a member of The Florida Bar, subject to the disciplinary provisions of Article XI, Integration Rule of The Florida Bar, as adopted by the Supreme Court of Florida March 4, 1950, and as subsequently amended, 31 F.S.A.
Pursuant to complaint filed by The Florida Bar March 2, 1960, respondent was charged with unprofessional conduct during the years 1954 to 1959, both included, in that during said years he did convert certain moneys of an incompetent’s estate to his own use while employed as attorney for the guardian of said estate of said incompetent, with fraudulently procuring funds from said estate, with failure to properly account for funds of said estate when called upon to do so by the court having jurisdiction of the administration of the estate, with uttering forged withdrawal slips and with failure to abide by the orders of court concerning the handling of said guardianship estate. Account of said actions and conduct by respondent alleged in the complaint, he was charged with violation of Canons 1, 11, 21, 22 and 32 of the Canons of Professional Ethics and Rules 1, 2, 14, 27, 28, 30 and 32 of the Additional Rules Governing the Conduct of Attorneys in Florida, 31 F.S.A., and §§ 831.01 and 832.02, Florida Statutes 1957, F.S.A.
Pursuant to evidence taken by the referee in support of charges alleged in the complaint, he [referee] found that each of the allegations detailed in the complaint was proven or was admitted by respondent and that the charges of unprofessional conduct were amply established. The referee further found that the admitted allegations of the complaint by the accused attorney were found to be true. The referee recommended that respondent be disbarred.
The Board of Governors of The Florida Bar approved the findings and recommendation of the referee, ordered and adjudged Joe E. Hodges, the respondent, to be guilty of unprofessional conduct as charged, that he be disbarred from the practice of law in Florida and that the costs of this proceeding in the sum of $214.48 be assessed against him.
The record and judgment of the Board of Governors of The Florida Bar have been examined by this court. It is accordingly ordered and adjudged that the judgment of the Board of Governors of The Florida Bar, dated July 29, 1960, that respondent, Joe E. Hodges, is guilty of unprofessional conduct as charged, that he be disbarred *465from the practice of law in Florida and that he pay the costs incurred in this proceeding in the sum of $214.48, be, and the same is, approved and adopted as the judgment of this court. Execution is hereby directed to issue for the costs assessed against respondent.
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS and DREW, JJ., concur.